Name: Commission Regulation (EC) No 884/2002 of 28 May 2002 amending Regulation (EC) No 1500/2001 increasing to 129995 tonnes the quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: nan

 Avis juridique important|32002R0884Commission Regulation (EC) No 884/2002 of 28 May 2002 amending Regulation (EC) No 1500/2001 increasing to 129995 tonnes the quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened Official Journal L 139 , 29/05/2002 P. 0026 - 0027Commission Regulation (EC) No 884/2002of 28 May 2002amending Regulation (EC) No 1500/2001 increasing to 129995 tonnes the quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been openedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EEC) No 2131/93(3), as last amended by Regulation (EC) No 1630/2000(4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies.(2) Commission Regulation (EC) No 1500/2001(5), as amended by Regulation (EC) No 2417/2001(6), opened a standing invitation to tender for the export of 100000 tonnes of barley held by the Finnish intervention agency. Finland informed the Commission of the intention of its intervention agency to increase by 29995 tonnes the quantity for which a standing invitation to tender for export has been opened. The total quantity of barley held by the Finnish intervention agency for which a standing invitation to tender for export has been opened should be increased to 129995 tonnes.(3) This increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store. Annex I to Regulation (EC) No 1500/2001 must therefore be amended.(4) A later date must be set for the last partial invitation to tender for the tender opened by Regulation (EC) No 1500/2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1500/2001 is hereby amended as follows:1. Article 2 is replaced by the following: "Article 21. The invitation to tender shall cover a maximum of 129995 tonnes of barley to be exported to all third countries with the exception of the United States, Canada and Mexico.2. The regions in which the 129995 tonnes of barley are stored are stated in Annex I to this Regulation."2. Article 5(3) is replaced by the following: "3. The last partial invitation to tender shall expire on 22 May 2003, at 9 a.m. (Brussels time)."3. Annex I is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 191, 31.7.1993, p. 76.(4) OJ L 187, 26.7.2000, p. 24.(5) OJ L 199, 24.7.2001, p. 3.(6) OJ L 327, 12.12.2001, p. 7.ANNEX"ANNEX I>TABLE>"